Exhibit 99.1 Press Release Triad Guaranty Inc. Reports First Quarter Results WINSTON-SALEM, N.C., May 11, 2012 Triad Guaranty Inc. (OTCBB: TGIC) today reported a net loss for the quarter ended March 31, 2012 of $37.7 million compared to a net loss of $60.9 million for the fourth quarter of 2011 and a net loss of $4.9 million during the first quarter of 2011.The 2012 first quarter diluted loss per share was $2.47 compared to a diluted loss per share of $3.99 for the 2011 fourth quarter and $0.32 for the first quarter of 2011. Ken Jones, President and CEO, said, “During the 2012 first quarter, we experienced the anticipated positive seasonal impact of lower first notices of defaults and increased cure rates normally attributed to income tax refunds and, to a lesser extent, year-end bonuses.As a result, primary risk in default declined by 7.4% sequentially compared to a sequential decline of 4.7% in the fourth quarter of 2011. Net losses and loss adjustment expenses for the first quarter were $67.9 million, down from the $107.4 million reported in the fourth quarter of 2011 which reflected an increase in the frequency factors utilized in our reserve calculation.Settled claims were $99.4 million during the 2012 first quarter compared to $118.3 million in the 2011 fourth quarter and $111.9 million in the first quarter of 2011. Persistency, the key driver of our earned premiums, remained at elevated levels compared to historical norms as many borrowers are finding it difficult to sell or refinance their homes.” Mr. Jones continued, “As a company in run-off, our primary focus remains on the efficient and effective servicing of our insured portfolio, particularly with respect to loss management, in order to maximize our claims-paying ability.Our deficit in assets remains substantial and was $737.8 million at March 31, 2012.We believe that, absent significant positive changes in the economy and the residential real estate market, our existing assets and future premiums likely will not be sufficient to meet our current and future policyholder obligations.” We have updated the quarterly statistical and supplemental information for the 2012 first quarter results on our web site at www.triadguaranty.com.The supplemental information can be found under “Investors” and then under “Webcasts and Presentations” by the title “Supplemental Information – First Quarter 2012”. (Relevant Triad Guaranty Inc. financial and statistical information follows) Triad Guaranty Inc.'s wholly owned subsidiary, Triad Guaranty Insurance Corporation, is a nationwide mortgage insurer pursuing a run-off of its existing in-force book of business. For more information, please visit the Company's web site at www.triadguaranty.com. Certain of the statements contained in this release are "forward-looking statements" and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements include estimates and assumptions related to economic, competitive, regulatory, operational and legislative developments. These forward-looking statements are subject to change, uncertainty and circumstances that are, in many instances, beyond our control and they have been made based upon our current expectations and beliefs concerning future developments and their potential effect on us. Actual developments and their results could differ materially from those expected by us, depending on the outcome of a number of factors, including: the possibility that the Illinois Department of Insurance may take various actions regarding Triad if it does not operate its business in accordance with its revised financial and operating plan and the corrective orders, or for other reasons, including seeking receivership proceedings; our ability to operate our business in run-off and maintain a solvent run-off; our ability to continue as a going concern; the possibility of general economic and business conditions that are different than anticipated; legislative, regulatory, and other similar developments; changes in interest rates, employment rates, the housing market, the mortgage industry and the stock market; legal and other proceedings regarding modifications and refinancing of mortgages and/or foreclosure proceedings; the possibility that there will not be adequate interest in our common stock on the over the counter markets to ensure efficient pricing; and various factors described under "Risk Factors" and in the “Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995” in our Annual Report on Form 10-K for the year ended December 31, 2011 and in other reports and statements filed with the Securities and Exchange Commission.Forward-looking statements are based upon our current expectations and beliefs concerning future events and we undertake no obligation to update or revise any forward-looking statements to reflect the impact of circumstances or events that arise after the date the forward-looking statements are made, except as otherwise required by law. SOURCE: Triad Guaranty Inc. CONTACT: Bob Ogburn, Vice President and Treasurer, at 336.723.1282 ext. 1167 or bogburn@tgic.com Triad Guaranty Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, (Dollars in thousands except per share amounts) Revenues: Earned premiums $ $ Net investment income Net realized investment gains (losses) ) Other income 3 27 Total revenues Losses and Expenses: Net settled claims Decrease in reserves ) ) Loss adjustment expenses Net losses and loss adjustment expenses Interest expense Other operating expenses Total losses and expenses Loss before income taxes ) ) Income tax expense - - Net income (loss) $ ) $ ) Per Share Information: Diluted loss per share $ ) $ ) Diluted weighted average common stock and common stock equivalents outstanding (in thousands of shares) Triad Guaranty Inc. Consolidated Balance Sheets (Unaudited) (Unaudited) March 31, December 31, March 31, (Dollars in thousands) Assets: Invested assets: Fixed maturities, available for sale, at market $ $ $ Short-term investments Cash and cash equivalents Reinsurance recoverable Other Assets Total assets $ $ $ Liabilities: Losses and loss adjustment expenses $ $ $ Unearned premiums Deferred payment obligation Other liabilities Total liabilities Stockholders' deficit: Accumulated deficit ) ) ) Accumulated other comprehensive income Other equity accounts Deficit in assets ) ) ) Total liabilities and stockholders' deficit $ $ $ Common shares outstanding (in thousands) Triad Guaranty Inc. Consolidated Statements of Cash Flow (Unaudited) Three Months Ended March 31, (Dollars in thousands) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Decrease in loss and unearned premium reserves ) ) Decrease in amounts due to/from reinsurer Net realized investment (gains) losses ) Increase in deferred payment obligation Income taxes recoverable - Other operating activities Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchases of investment securities ) ) Sales and maturities of investment securities Decrease (increase) in short-term investments ) Other investing activities ) Net cash (used in) provided by investing activities ) Net (decrease) increase in cash ) Cash at beginning of year Cash at end of period $ $ Triad Guaranty Inc. Sequential Quarterly Financial Statements (unaudited) Condensed Statements of Operations For TheQuarter Ended Mar. 31, Dec. 31, Sept. 30, Jun. 30, Mar. 31, (Dollars in thousands) Revenue: Earned premiums $ Net investment income Realized investment gains (losses) ) Other income 3 1 10 29 27 Total revenues Losses and Expenses: Net settled claims Change in reserves ) Loss adjustment (benefit) expenses ) ) Net losses and LAE expense Interest expense Other operating expenses Total losses and expenses Loss before taxes ) Income tax expense (benefit) - ) - - Net loss $ ) $ ) $ ) $ ) $ ) CondensedBalance Sheets As Of Mar. 31, Dec. 31, Sept. 30, Jun. 30, Mar. 31, Assets Invested assets $ Cash Reinsurance recoverable Other assets Total assets $ Liabilities and stockholders' deficit Liabilities: Losses and loss adjustment expenses $ Deferred payment obligation Accrued expenses and other liabilities Total liabilities Deficit in assets ) Total liabilities and stockholders' deficit $ $
